United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-2548
                       ___________________________

                           United States of America

                                      Plaintiff - Appellee

                                        v.

Jessica Rae Reznicek, also known as Jessica Rae Anderson, also known as Jessica
                                Lane Reznicek

                                    Defendant - Appellant

                           ------------------------------

 Climate Defense Project; Center for Protest Law & Litigation; Honor the Earth;
Climate Disobedience Center; Code Pink; Catholic Social Action; Water Protector
 Legal Collective; National Lawyers Guild; The Center for Constitutional Rights;
                               Dean Sudha Setty

                               Amici on Behalf of Appellant(s)
                                ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Central
                                ____________

                           Submitted: May 13, 2022
                             Filed: June 6, 2022
                               [Unpublished]
                               ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________
PER CURIAM.

       From 2016 to 2017, Jessica Reznicek slowed construction on the Dakota
Access Pipeline by committing arson and acts of vandalism, including using a
blowtorch to cut holes in the pipeline. She was charged with and pleaded guilty to
conspiracy to damage an energy facility, 18 U.S.C. § 1366(a). Over Reznicek’s
objection, the district court 1 applied a terrorism enhancement under U.S.S.G.
§ 3A1.4 that increased her Guidelines range from 37–46 months to 210–240 months.
It then varied downward and sentenced her to 96 months in prison and 3 years of
supervised release. Reznicek appeals, arguing that the district court erred by
applying the terrorism enhancement and that it imposed a substantively unreasonable
sentence. We affirm.

       Reznicek first argues that the district court erred by enhancing her Guidelines
range under § 3A1.4, which applies “[i]f the offense is a felony that involved, or was
intended to promote, a federal crime of terrorism.” Certain offenses, including
violations of § 1366(a), qualify as federal crimes of terrorism if they are “calculated
to influence or affect the conduct of government by intimidation or coercion, or to
retaliate against government conduct.” 18 U.S.C. § 2332b(g)(5)(A). Reznicek
argues that the enhancement should not have applied because her actions were
directed at a private company, rather than the government.

        Even if that is right, any error was harmless. The district court expressly stated
that its sentence “would be the same sentence imposed if the Court did not apply the
terrorism adjustment.” Where a district court makes clear that it would have
imposed the same sentence even if an enhancement did not apply, any error in
applying the enhancement is harmless. See United States v. Sanchez-Martinez, 633
F.3d 658, 660–61 (8th Cir. 2011) (holding that error in applying sentencing



      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                   -2-
enhancement was harmless where district court said, “I would end up at the same
place, anyway”).2

       Reznicek also argues that her sentence is substantively unreasonable. “When
we review the imposition of sentences, whether inside or outside the Guidelines
range, we apply a deferential abuse-of-discretion standard.” United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (citation omitted). “A district
court abuses its discretion when it (1) fails to consider a relevant factor that should
have received significant weight; (2) gives significant weight to an improper or
irrelevant factor; or (3) considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.” Id. (citation omitted). “[I]t will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable.” Id. at 464.

       Even if Reznicek is correct that her Guidelines range should have been 37–46
months, the district court’s 96-month sentence was not an abuse of discretion. The
district court thoughtfully considered her § 3553(a) factors, such as her “laudable,
though ultimately misguided, motivations,” her rehabilitation, and its belief that “the
terrorism adjustment overstates the recommended sentence in this case.” It also
considered her aggravating factors: that she encouraged others to imitate her crimes,
that her vandalism caused “a grave risk to others,” and that her crimes continued
over a long stretch of time. Because the district court considered the appropriate
factors and did not commit a clear error of judgment, we affirm.
                        ______________________________




      2
        Because any error in applying the enhancement was harmless, we do not
consider Reznicek’s request to revisit our precedent in United States v. Villareal-
Amarillas, 562 F.3d 892, 897 (8th Cir. 2009) (holding that applying preponderance
of the evidence standard for enhancement that doubled the Guidelines range was not
a violation of due process).
                                        -3-